Citation Nr: 0207423	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  01-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Death Pension benefits calculated in the amount of $8,966.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 2001 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which denied the benefit sought on appeal.  The 
appellant, the surviving spouse of a veteran who had active 
service from September 1917 to July 1919 and died in March 
1956, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that in the 
appellant's VA Form 9 (Appeal to Board of Veterans' Appeals) 
she requested a hearing before a Member of the Board in 
Washington, DC.  The appellant was scheduled for such a 
hearing in June 2002.  However, in a statement from the 
appellant's representative received in May 2002, it was 
requested that the June 2002 hearing in Washington, DC be 
canceled and that the appellant be scheduled for a local 
hearing before the Committee on Waivers and Compromises 
(COWC) at the RO.  The request explained that the appellant 
was elderly and unable to travel to Washington, DC, but that 
she was able to travel to the RO.  The Board finds that the 
appellant's request to cancel the hearing scheduled for her 
before a Member of the Board in Washington, DC and reschedule 
a hearing at the RO satisfies the requirements of 38 C.F.R. 
§ 20.702(c) (2001).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing as soon as practicable before 
RO personnel in connection with her claim 
for a waiver of recovery of an 
overpayment of Death Pension benefits 
calculated in the amount of $8,966.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	WARREN W. RICE, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




